IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KEASHTANI SAPP,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1687

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 7, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Keashtani Sapp, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered on or about January

26, 2016, denying petitioner’s motion for postconviction relief in Escambia County

Circuit Court case numbers 2013-CF-000483 and 2013-CF-006200, is granted. Upon

issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower

tribunal for treatment as a notice of appeal.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.